
	
		II
		110th CONGRESS
		2d Session
		S. 3420
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Communications Commission to
		  auction spectrum for a free and open access wireless service.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Open Wireless Internet
			 Act.
		2.Open access
			 spectrum auctionSection
			 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) is amended by
			 adding at the end the following new paragraph:
			
				(17)Open access
				spectrum auction
					(A)Auctions
				requiredThe Commission shall promote nationwide broadband
				competition through the use of wireless services by issuing nationwide
				licenses, for a term of not less than 15 years, for 2 bands of frequencies that
				consist of an initial band and a second band of frequencies—
						(i)each of which
				shall be composed of 20 megahertz of unpaired contiguous spectrum;
						(ii)the initial band
				of which shall be spectrum located between 2155 and 2180 megahertz, inclusive;
				and
						(iii)the second band
				of which shall be spectrum that—
							(I)is located under
				3 gigahertz; and
							(II)is not part of
				the recovered analog spectrum, as such term is defined in paragraph
				(15)(C)(vi).
							(B)Deadlines for
				initial auctionThe Commission shall carry out the initial
				auctions required by this paragraph by—
						(i)commencing an
				auction of a single nationwide license for the initial band described in
				subparagraph (A)(ii) not later than 180 days after the date of enactment of the
				Open Wireless Internet Act of 2008; and
						(ii)depositing the
				proceeds of such auction in accordance with paragraph (8)(A) not later than 210
				days after such date of enactment.
						(C)Second
				auctionThe Commission shall commence and complete a separate
				rule-making or other procedures for licensing through auction additional
				unpaired contiguous spectrum of 20 megahertz below 3 gigahertz within 1 year of
				such date of enactment. Such auction shall be conducted without the conditions
				specified in subparagraph (F) unless the Commission finds it is in the public
				interest to do so pursuant to a rulemaking.
					(D)Interference
				protection
						(i)In
				generalThe Commission shall ensure that licensees of spectrum
				obtained pursuant to an auction under this paragraph do not cause harmful
				interference to, and are protected from harmful interference from, licensees of
				adjacent spectrum, including by establishing technical and operational rules
				that are consistent with technical specifications established by
				telecommunications standards bodies for use of the 2110 through 2170 megahertz
				band.
						(ii)Preventing
				harmful interference
							(I)StudyThe
				Commission shall conduct a study on the potential for harmful interference
				between spectrum bands from operations in the spectrum band described under
				subparagraph (A)(ii), including receiver overload, excessive out-of-band
				emissions, mobile-to-mobile interference for voice and data services, and the
				mitigating effect, if any, of handset filters installed in mobile stations used
				in adjacent spectrum bands.
							(II)Contents of
				studyThe study required under subclause (I) shall reflect real
				deployment conditions and actual equipment that has either been deployed, or is
				expected to be deployed, in the adjacent spectrum bands and the band described
				under subparagraph (A)(ii) at the time of the study.
							(iii)Timing and
				inputNot later than 60 days after the date of enactment of the
				Open Wireless Internet Act, the Commission shall commence the study required
				under clause (ii). The Commission shall solicit the input and expertise of the
				National Telecommunications and Information Administration and other parties
				and organizations, as recommended by the Institute of Electrical and
				Electronics Engineers, for help in conducting the study.
						(iv)Adoption of
				technical rulesBased on the results of the study required under
				clause (ii), the Commission shall adopt technical rules to ensure that
				licensees of spectrum obtained under this paragraph are fully protected from,
				and fully protect, licensees of adjacent spectrum from harmful interference,
				including receiver overload and excessive out-of-band emissions.
						(E)Service and
				auction rulesAt least 30 days prior to the deadlines established
				in subparagraphs (B)(i) and (C), the Commission shall promulgate service and
				auction rules for the licenses issued under subparagraphs (B) and (C)
				that—
						(i)make available
				spectrally efficient nationwide broadband services; and
						(ii)promote the
				goals listed in subparagraphs (B), (D), and (F) of paragraph (4).
						(F)Content of
				service requirements rules for auctioned spectrumThe Commission
				shall promulgate such rules and regulations as are necessary to require, as
				conditions of the licenses for the use of the frequencies auctioned under this
				paragraph, that the licensees shall—
						(i)offer, at a
				minimum, always-on wireless Internet services within 2 years from the date of
				receipt of the license, and complete the construction of such wireless network
				with a signal covering at least 95 percent of the population of the United
				States and its territories within 10 years from the initial operation of the
				network;
						(ii)offer a data
				service that is faster than 200 kilobits per second one way (subject to
				subparagraph (G)) for free to consumers and authorized public safety users
				without subscription, airtime, usage, or other charges;
						(iii)offer all
				services on such spectrum consistent with the following principles:
							(I)Users are
				entitled to access any lawful content of their choice.
							(II)Users are
				entitled to run any application and use any Internet service of their choice
				subject to limitations necessary for legitimate law enforcement
				purposes.
							(III)Users may
				connect their choice of legal device to the network so long as that device does
				not harm the network or substantially interfere with access of other
				individuals to the network;
							(iv)consistent with
				section 230 of this Act, offer such free data service with an option available
				to the user at the time of initial connection or configuration of a connected
				device, to have that service filtered by means of a technology protection
				measure or measures that prevent underage users from accessing obscene or
				indecent material through such service;
						(v)provide such free
				data services on a wireless network that permits open access to affiliated and
				unaffiliated consumer devices by providing, publicly and royalty-free,
				published technical standards for developing and deploying subscriber equipment
				that can operate on the network subject to this paragraph; and
						(vi)provide such
				free data services using advanced and spectrally efficient wireless
				technologies that provide services to the largest feasible number of users and
				encourages broadband competition making broadband services more available and
				affordable.
						(G)Review of free
				data service requirementThe Commission shall evaluate whether
				the speed of free services under subparagraph (F) should be increased in light
				of consumer demand, developments in wireless broadband technologies, and the
				public interest and shall conduct the first such evaluation 3 years after the
				licensee commences operations, and shall conduct subsequent evaluations every 3
				years thereafter.
					(H)Congressional
				approvalModification of any of the requirements described under
				subparagraph (F) shall receive the approval of Congress before any such
				modification is allowed to take effect.
					(I)Biennial
				broadband spectrum utilization report
						(i)Beginning in
				March of 2009, the Commission and the National Telecommunications and
				Information Administration shall jointly review competitive market conditions
				with respect to availability and affordability of broadband as well as the
				state of utilization of spectrum under the Commission’s and the
				Administration’s respective jurisdictions. Thereafter, the Commission and the
				Administration shall provide Congress a joint biannual report of their
				findings.
						(ii)Such reports
				shall consider the state-of-the-art efficient use of all spectrum bands and
				shall include the basis on which such utilization and efficiency are
				determined.
						(iii)In making their
				recommendations, the Commission and the Administration shall expressly consider
				the technological advances in commercial use of the spectrum as well as other
				relevant uses including public safety, national defense and other uses as
				determined by the public interest.
						(iv)The joint report
				shall also provide specific recommendations for the reallocation or
				reassignment of spectrum found to be underutilized in light of the public
				interest, necessity and convenience found in promoting broadband availability
				and affordability. In the joint report, the Commission and the Administration
				shall also recommend to Congress any statutory changes that would be required
				to implement any such reassignment or reallocation within 24 months of the
				report.
						.
		
